Exhibit 10.33

AMENDMENT NO. 8 TO LEASE

THIS AGREEMENT made this 13th day of October, 2009, by and between EWE WAREHOUSE
INVESTMENTS V, LTD., as Lessor and MERRIMACK SERVICES CORPORATION dba PC
CONNECTION SERVICES, as Lessee located at 2780-2880 Old State Route 73,
Wilmington, Ohio 45177.

W I T N E S S E T H:

WHEREAS, Lessor and Lessee entered into a Lease dated September 27, 1990, as
amended June 28, 1996, July 31, 1998, June 26, 2000, July 31, 2002, February 28,
2005, October 26, 2006 and January 28, 2009 and

WHEREAS, the Lessor and Lessee desire to amend the Lease of approximately
102,400 square feet to extend the term, revise the Rent, revise Common Area and
delete Option to Renew.

NOW THEREFORE, the Lease is amended as follows.

1. Article 1. TERM. shall be revised as follows.

Effective March 1, 2010, the term of this Lease shall be extended for an
additional one (1) year for a total term of twenty (20) years, two (2) months
commencing January 1, 1991 and ending February 28, 2011, both dates inclusive.

2. Lessee warrants that Lessee has accepted and is now in possession of the
Premises and that the Lease is valid and presently in full force and effect.
Lessee accepts the Premises in it present “as is” condition.

3. Article 4. RENT. shall be revised as follows.

For the one (1) year period commencing March 1, 2010 and ending February 28,
2011, the Lessee shall pay to the Lessor as Annual Rent for the Leased Premises
the sum of FOUR HUNDRED THIRTY-FIVE THOUSAND TWO HUNDRED AND 04/100 DOLLARS
($435,200.04) which shall be paid in equal monthly installments of THIRTY-SIX
THOUSAND TWO HUNDRED SIXTY-SIX AND 67/100 DOLLARS ($36,266.67), due and payable
on the first day of each month, in advance, without demand.

 

1



--------------------------------------------------------------------------------

Checks should be made payable to Easton & Associates Management Account c/o The
Easton Group, 10165 N. W. 19th St., Miami, FL 33172. Said rent shall be paid to
the Lessor, or to the duly authorized agent of the Lessor, at its office during
business hours. If the commencement date of this Lease is other than the first
day of the month, any rental adjustment or additional rents hereinafter provided
for shall be prorated accordingly. The Lessee will pay the rent as herein
provided, without deduction whatsoever, and without any obligation of the Lessor
to make demand for it. Any installment of rent accruing hereunder and any other
sum payable hereunder, if not paid when due, shall bear interest at the rate of
eighteen percent (18%) per annum until paid.

Section 2. The Lessee shall reimburse the Lessor for the costs of water, gas,
and electricity (including electricity costs for exterior lighting) and all
other utilities and heating and air conditioning maintenance in the event that
such services are furnished by Lessor and not separately metered to the Lessee.
Said reimbursement shall be additional rent due on the first day of the calendar
month next following rendition of a bill therefor. If any services are
separately metered, the cost shall be paid directly by the Lessee to the utility
service. The heating and other utilities, except water, not separately metered
will be prorated on the basis of the square footage serviced by a given meter
and/or tank and paid to Lessor as billed. The total costs of water shall be paid
by the Lessees currently in occupancy and the costs thereof shall be prorated on
the basis of square footage occupied by each Lessee. A 10% handling fee for
these billable services will be charged by the Lessor.

Section 3. (Real Estate Taxes) as previously written in original Lease, shall be
deleted in its entirety. Lessor shall be fully responsible for payment of any
real estate taxes due during the extended term of this Lease.

4. Article 6. COMMON AREA. shall be revised as follows.

For the purpose of this Lease, common area shall be defined as all of the
property described herein that is not actually occupied by the building. The
Lessee shall have the use in common with other Lessees to the parking areas and
driveways for ingress and egress to the Leased Premises. The Lessee shall have
no right to use the common area for storage purposes and trash shall be stored
only in approved containers in the common area. The Lessor shall maintain the
common area and keep the same in good order and repair including lighting and
landscaping. The cost of ice and snow removal will be the sole cost and
responsibility of the Lessor. No additional cost shall be passed on to the
Lessee.

5. The OPTION TO RENEW. as stated in Item No. 4. of Amendment No. 7 has expired
and shall be deleted in its entirety.

6. Except as expressly amended herein, all other terms and conditions of the
Lease remain in full force and effect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessor and Lessee have affixed their signatures to
duplicates of this Amendment, this 13th day of October, 2009, as to Lessee and
this 15th day of October, 2009, as to Lessor.

 

Signed and acknowledged   Lessor:   EWE WAREHOUSE INVESTMENTS V, LTD. in the
presence of:   By:   MV Realty, Inc.   Its:   Managing Agent

 

/s/ CHARLES A. MCCOSH

    By:  

/s/ ROBERT A. GALLINIS

Charles A. McCosh       Robert A. Gallinis Print Name       President

 

/s/ KELLI L. WILSON

Kelli L. Wilson Print Name

 

    LESSEE:   MERRIMACK SERVICES CORPORATION       dba PC CONNECTION SERVICES

/s/ LINDA JACKSON

    By:  

/s/ ROBERT PRATT            10/13/09

Linda Jackson       Robert Pratt Print Name     Title:   Vice President of
Facilities/ Site Services

/s/ MAUREEN MOORE

     

Maureen Moore

      Print Name      

[NOTARY ON NEXT PAGE…]

 

3



--------------------------------------------------------------------------------

STATE OF OHIO, COUNTY OF MONTGOMERY, SS:

The foregoing instrument was acknowledged before me this 15th day of October,
2009, by Robert A. Gallinis, President of MV Realty, Inc., Managing Agent of EWE
WAREHOUSE INVESTMENTS V, LTD., on behalf of said company.

 

/s/ TERESA B. LYON

Notary Public

STATE OF New Hampshire, COUNTY OF Hillsborough, SS:

The foregoing instrument was acknowledged before me this _13th day of October,
2009, by Robert Pratt, the Vice President of Facilities and Site Services of
MERRIMACK SERVICES CORPORATION dba PC CONNECTION SERVICES, a corporation on
behalf of said corporation.

 

/s/ MICHELLE L. GAUTHIER

NOTARY PUBLIC

 

4